 Case 1:18-cv-00139-GNS Document 14 Filed 02/05/19 Page 1 of 1 PageID #: 46




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION

DAVID KIRKPATRICK,                               )
                                                 )
               Plaintiff,                        )   Case No. 1:18-cv-00139-GNS
                                                 )
               v.                                )   Honorable Greg N. Stivers
                                                 )
AETNA LIFE INSURANCE COMPANY,                    )   ORDER OF DISMISSAL
                                                 )
               Defendant.                        )


       This matter is before the Court on the parties’ Stipulation of Dismissal [Doc. # 13]. The

Court, having reviewed said motion and being duly advised, now APPROVES same.

       IT IS HEREBY ORDERED that this cause of action is hereby dismissed with prejudice,

with each party to bear its own attorneys’ fees and costs.




                                                                February 5, 2019




Copies to:
Tina M. Bengs
tina.bengs@ogletree.com
Kevin E. Roberts
kevin.roberts@ogletree.com
K. Cody Allison
cody@codyallison.com

                                                                                       36839723.1
